  Case 3:21-cv-01029-DWD Document 1 Filed 08/19/21 Page 1 of 7 Page ID #1




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS


DIANA CUDDEBACK,                                       )
                                                       )
                       Plaintiff,                      )
                                                       )
vs.                                                    )         Case No. 3:21-cv-1029
                                                       )
WALMART, INC., A DELAWARE                              )
CORPORATION, d/b/a SAM’S WEST, INC.,                   )
AN ARKANSAS CORPORATION, d/b/a                         )
SAM’S CLUB,                                            )
                                                       )
                       Defendant.                      )

                                    NOTICE OF REMOVAL

       Defendant, Walmart Inc., by and through its attorneys, DeFranco & Bradley, P.C., removes

this case to the United States District Court for the Southern District of Illinois pursuant to 28

U.S.C. § 1446 upon the following grounds:

                                              VENUE

       1.      There is now commenced and pending in the Circuit Court for the Twentieth

Judicial Circuit, St. Clair County, Illinois, a certain civil action designated as No. 21-L-0674, in

which Diana Cuddeback is plaintiff and Walmart Inc. (“Walmart”) is defendant.

       2.      Defendant removes this case to the United States District Court for the Southern

District of Illinois pursuant to 28 U.S.C. § 1446(a) because the original action was filed in St. Clair

County, Illinois, which is within the Southern District of Illinois.

                                 DIVERSITY OF CITIZENSHIP

       3.      The district courts for the United States have original jurisdiction over this litigation

pursuant to 28 U.S.C. § 1332.




                                              Page 1 of 7
                                         Case No. 3:21-cv-1029
   Case 3:21-cv-01029-DWD Document 1 Filed 08/19/21 Page 2 of 7 Page ID #2




        4.      Complete diversity of citizenship exists between plaintiff and defendant as required

by 28 U.S.C. § 1332(a).

        5.      Plaintiff is now and was at the commencement of this action a citizen of the State

of Illinois.

        6.      Defendant Walmart is now and was at the commencement of this action a

corporation organized and existing under the laws of the State of Delaware with its principal place

of business in Arkansas. Walmart is a citizen of the States of Delaware and Arkansas.

                                 AMOUNT IN CONTROVERSY

        7.      The amount in controversy, exclusive of interest and costs, exceeds $75,000.00 as

required by 28 U.S.C. § 1332(a).

        8.      This action involves a claim for personal injuries and damages in excess of $50,000.

(See Complaint and attached Affidavit signed by plaintiff’s counsel). Plaintiff claimed that, as a

result of the alleged incident, she sustained various injuries to her head, back, right hip, right hand,

right shoulder, left foot, and knees. (Complaint, ¶ 7((a)-(b), (d)). Plaintiff alleged that she “suffered

great pain and anguish by reason of her injuries and is reasonably likely to suffer additional great

pain and anguish in the future by reason of these injuries.” (Complaint, ¶ 7(c)).

        9.      Plaintiff alleged that she had sought medical care from physicians and would

reasonably certain to require future medical care for her injuries. (Complaint, ¶ 7(e)).

        10.     Plaintiff alleged that she has “expended or become obligated for various large sums

of money in endeavoring to cure or heal herself of her injurie and is reasonably certain to incur

additional obligations in the future.” (Complaint, ¶ 7(h)).




                                               Page 2 of 7
                                          Case No. 3:21-cv-1029
  Case 3:21-cv-01029-DWD Document 1 Filed 08/19/21 Page 3 of 7 Page ID #3




       11.     Plaintiff alleged that she has “been prevented and limited, and is reasonably certain

to be prevented and limited in the future, from earning money and from participating in many of

his/her usual daily activities by reason of these injuries.” (Complaint, ¶ 7(i)).

       12.     The District Courts adhere to a policy favoring prompt removal of cases so that a

defendant should effect removal when it appears likely from the face of the complaint that the

amount in controversy exceeds $75,000, even when the complaint does not explicitly demand a

figure exceeding $75,000. McCoy v. General Motors Corp., 226 F.Supp.2d 939, 941 (N.D. Ill.

2002) (“courts have routinely held that when plaintiffs allege serious, permanent injuries and

significant medical expenses, it is obvious from the face of the complaint that the plaintiffs'

damages exceeded the jurisdictional amount”); Fields v. Jay Henges Enterprises, Inc., 2006 WL

1875457, at 3 (S.D. Ill. 2006). This Court, in Fields, held:

               The purpose of requiring prompt removal of cases in which federal
               jurisdiction is apparent on the face of a complaint is to avoid
               gamesmanship. The “policy and purpose of Congress [is] to effect
               removals as early as possible and avoid unnecessary delay.” Gilardi
               v. Atchison, Topeka & Santa Fe Ry. Co., 189 F. Supp. 82, 85 (N.D.
               Ill.1960). Correspondingly, courts should not encourage parties to
               “hold [ ] back” their “federal cards.” Wilson, 668 F.2d at 966. “If a
               [defendant] has good grounds to remove a case to federal court, it
               cannot experiment in state court before seeking removal.”
               Gallagher v. Max Madsen Mitsubishi, No. 90 C 0508, 1990 WL
               129611, at *5 (N.D. Ill. Aug. 27, 1990). When a defendant fails to
               effect timely removal of a case that “[is] removable on the initial
               pleading, the plain language of ... [28 U.S.C.] § 1446(b) applies,” so
               that “[if] the notice of removal [is] not filed within 30 days of the
               date [the defendant] was served with the original complaint, the
               removal [is] untimely.” Id.

Fields, 2006 WL 1875457 at 3; see also Century Assets Corp. v. Solow, 88 F. Supp. 2d 659, 661

(E.D. Tex.2000) (noting that a complaint “can facially state a claim over the jurisdictional amount

when there are no numbers in the [complaint] at all”).




                                              Page 3 of 7
                                         Case No. 3:21-cv-1029
  Case 3:21-cv-01029-DWD Document 1 Filed 08/19/21 Page 4 of 7 Page ID #4




       13.     When the complaint itself does not explicitly establish the amount in controversy,

the district court may look outside the pleadings to other evidence of jurisdictional amount in the

record to determine if the amount in controversy requirement is met. Meridian Sec. Ins. Co. v.

Sadowski, 441 F.3d 536, 543 (7th Cir. 2006); Andrews v. E.I. Du Pont De Nemours and Co., 447

F.3d 510, 515 (7th Cir. 2006) (holding that defendant may establish amount in controversy through

interrogatories, contentions, or admissions in state court, calculations of damages in the complaint,

reference to plaintiff’s settlement demands or informal estimates, or by introducing affidavits from

employees or experts about how much it may cost to satisfy plaintiff’s demands); Chase v. Shop

"N Save Warehouse Foods, Inc., 110 F.3d 424, 427-28 (7th Cir. 1997).

       14.     Prior to filing their complaint, counsel for plaintiff informed defendant’s claims

adjuster that plaintiff had sustained a rotator cuff tear and that she had undergone a surgical repair

and subsequent physical therapy rehabilitation. Plaintiff has not yet produced her medical bills for

treatment allegedly related to the incident, but according to PubMed.gov, the average cost of

rotator cuff surgery, including hospital bills, imaging studies, doctor’s bills, and post-surgical

physical therapy was $50,302.25 and could exceed $100,000.

       15.     Based on the alleged past and future medical expenses, the alleged ongoing and

continuing wage loss, the alleged past and future pain and suffering, the alleged past and future

loss of enjoyment of a normal life, counsel for plaintiff’s affidavit that plaintiff’s alleged damages

exceed $50,000, and plaintiff’s surgical repair of her rotator cuff tear, the amount in controversy

exceeds $75,000, exclusive of interest and costs.

                                          TIMELINESS

       16.     Plaintiff filed the Complaint on July 21, 2021, and served defendant with the

Complaint and Summons on July 23, 2021.



                                             Page 4 of 7
                                        Case No. 3:21-cv-1029
  Case 3:21-cv-01029-DWD Document 1 Filed 08/19/21 Page 5 of 7 Page ID #5




       17.     This notice of removal was filed within thirty days after receipt by defendant of the

initial pleading pursuant to 28 U.S.C. § 1446(b) and within one day of learning the amount in

controversy exceeded $75,000.

                                  NOTICE REQUIREMENTS

       18.     Written notice of the filing of this removal was given to plaintiff pursuant to 28

U.S.C. § 1446(d).

       19.     A copy of this notice of removal was filed with the Twentieth Judicial Circuit, St.

Clair County, Illinois, as required by 28 U.S.C. §1446(d).

       20.     A copy of all process and pleadings were filed contemporaneously with this notice

of removal in accordance with 28 U.S.C. §1446(a).

       WHEREFORE, defendant, Walmart Inc., removes this case to the United States District

Court for the Southern District of Illinois and hereby requests that the filing of this notice of

removal shall effect the removal of said civil action to this Court.

DEFENDANT DEMANDS TRIAL BY JURY.


                                       DeFRANCO & BRADLEY, P.C.


                                       By /s/James E. DeFranco
                                               James E. DeFranco, #6181134
                                               Nicholas C. Martin, #6324298
                                               141 Market Place, Suite 104
                                               Fairview Heights, IL 62208
                                               (618) 628-2000
                                               (618) 628-2007 Fax
                                               defranco@defrancolaw.com
                                               martin@defrancolaw.com
                                               ATTORNEYS FOR DEFENDANT




                                             Page 5 of 7
                                        Case No. 3:21-cv-1029
Case 3:21-cv-01029-DWD Document 1 Filed 08/19/21 Page 6 of 7 Page ID #6
Case 3:21-cv-01029-DWD Document 1 Filed 08/19/21 Page 7 of 7 Page ID #7
